United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1678
                                    ___________

James L. Brooks,                     *
                                     *
           Appellant,                * Appeal from the United States
                                     * District Court for the
     v.                              * Northern District of Iowa.
                                     *
Mark W. Bennett; Paul A. Zoss;       * [UNPUBLISHED]
Thomas J. Miller; U.S. Government,   *
                                     *
           Appellees.                *
                                ___________

                           Submitted: July 23, 2001
                               Filed: July 30, 2001
                                   ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

       James L. Brooks appeals from the district court’s1 dismissal of his complaint.
Having carefully reviewed the record and the parties’ briefs, we agree with the district
court, for the reasons explained in its thorough opinion, most claims are barred by
sovereign, Eleventh Amendment, and judicial immunity, and that the complaint
otherwise fails to state a claim. Accordingly, we affirm. See 8th Cir. R. 47B.

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-